Citation Nr: 0310455	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a psychiatric 
condition.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The claimant/appellant served on active duty for training 
from May to September 1964.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Buffalo, New York.  In January 2003 the Board 
sent the appellant a letter informing him of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107).  This matter is further 
addressed below.


REMAND

The Board's January 2003 letter provided the appellant 
notification of the VCAA and implementing regulations.  He 
was advised that his appeal would be decided based on the 
information and evidence currently of record if he did not 
respond within 30 days from the date the letter was mailed.  
Thirty days has passed, and he has not responded.  

Nevertheless, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Although the appellant received notification of the VCAA and 
implementing regulations from the Board, because this notice 
was deficient under the Federal Circuit case cited above, the 
Board has no recourse but to remand the case for correction 
of notice deficiencies, to complete development assistance if 
necessary, and for initial AOJ consideration of additional 
evidence, if any should be submitted.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the appellant 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.  

2.  The RO should determine if any 
further assistance or notification to the 
appellant is required, including under 
the VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the  claim.  If it remains 
denied, the RO should provide the 
appellant and his representative with an 
appropriate supplemental statement of the 
case, and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




